                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7

                                   8     CECILIA MANGAOANG,                                Case No.19-cv-03125-VKD
                                                        Plaintiff,
                                   9
                                                                                           ORDER OF REASSIGNMENT
                                                 v.
                                  10

                                  11     SPECIAL DEFAULT SERVICES, INC., et
                                         al.,
                                  12
Northern District of California




                                                        Defendants.
 United States District Court




                                  13

                                  14          Pro se plaintiff Cecilia Mangaoang filed this action asserting claims related to the

                                  15   foreclosure of her home. Dkt. No. 1. Defendants Trinity Financial Services, LLC (“Trinity”);

                                  16   Newport Beach Holdings, LLC (“Newport Beach”); Select Portfolio Servicing, Inc. (“SPS”); and

                                  17   Wilmington Trust, NA, Successor Trustee to Citibank, N.A. as Trustee, for the Benefit of

                                  18   Registered Holders of Structured Asset Mortgage Investments II Trust 2007-AR3, Mortgage Pass-

                                  19   Through Certificates, Series 2007-AR3 (“Wilmington”) have appeared and moved to dismiss all

                                  20   claims against them pursuant to Federal Rule of Civil Procedure 12(b)(6). Dkt. Nos. 17, 19.

                                  21   Defendant Special Default Services, Inc. (“SDS”) has not yet appeared or responded to the

                                  22   complaint. Although Trinity, Newport Beach, SPS, and Wilmington have consented to magistrate

                                  23   judge jurisdiction, Ms. Mangaoang and SDS have not. Dkt. Nos. 18, 20.

                                  24           All named parties, including unserved defendants, must consent to magistrate judge

                                  25   jurisdiction before a magistrate judge may hear and decide a case. See 28 U.S.C. § 636(c)(1);

                                  26   Williams v. King, 875 F.3d 500, 501–04 (9th Cir. 2017) (holding that magistrate judge lacked

                                  27   jurisdiction to dismiss case on initial review because unserved defendants had not consented to

                                  28   proceed before magistrate judge). As it appears that this case requires a decision that disposes of
                                   1   the claims against some or all of the defendants at this time, and because not all parties have

                                   2   consented to magistrate judge jurisdiction, the matter must be reassigned to a district judge.

                                   3          Accordingly, the Clerk of the Court shall reassign this case to a district judge pursuant to

                                   4   the Court’s Assignment Plan.

                                   5          IT IS SO ORDERED.

                                   6   Dated: July 9, 2019

                                   7

                                   8
                                                                                                    VIRGINIA K. DEMARCHI
                                   9                                                                United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
